Appellant was convicted in the District Court of Jones County of false swearing, and his punishment fixed at two years in the penitentiary. *Page 473 
The record is before us without statement of facts or bills of exceptions. The indictment charged that appellant swore falsely in an affidavit to obtain a marriage license and seems to sufficiently present an offense. The charge of the court is in conformity with the law and no facts appearing we have no option but to order an affirmance.
Affirmed.